SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1118
KA 14-00225
PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID A. HENNIGAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (MELANIE J. BAILEY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered July 2, 2012. The judgment convicted defendant,
upon his plea of guilty, of burglary in the second degree and petit
larceny (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Hennigan ([appeal No. 1] ___ AD3d
___ [Dec. 23, 2016]).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court